Citation Nr: 1515441	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  04-16 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the overpayment of educational assistance benefits in the amount of $6,390.00 was properly created.


REPRESENTATION

Veteran represented by:	Donald C. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from September 1978 to September 2002.  

Procedural History

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2003 administrative decision by the Department of Veteran Affairs (VA) Education Center at the Regional Office (RO) in Muskogee, Oklahoma ("Muskogee Education Center").

In the August 2003 decision, the RO determined that an overpayment of $6,390.00 had been created with respect to payment to the Veteran of VA educational benefits.  The Veteran submitted a notice of disagreement in September 2003, a statement of the case was issued in March 2004 and a VA Form 9 was received in April 2004. 

The Veteran requested a hearing before the Board in Washington, D.C.  In June 2007, the Veteran's representative indicated that the Veteran wanted a videoconference Board hearing at the Manila RO.  Clarification was requested in February 2009 and a hearing was scheduled for August 2010.  The Veteran's representative submitted a statement in August 2010 withdrawing the request for a hearing.

In October 2010, the Board issued a decision determining the overpayment of education benefits in the amount of $6,390.00 had been properly created, thereby denying the Veteran's appeal.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court) which, in March 2014, issued a Memorandum Decision vacating the October 2010 Board decision and remanding the appeal for further consideration. 



	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  The Veteran was enrolled in a program of education at the Ramon Magsaysay Technological University (RMTU) to achieve a Bachelor in Agricultural Technology (BAT).
 
2.  For the period of November 4, 2002 to June 6, 2003, the Veteran received educational assistance benefits administered in the amount of $6,390.00 based on his enrollment at RMTU. 

3.  An investigation conducted by the Manila RO and by the VA Office of Inspector General (OIG) in San Francisco determined that all 60 Veterans enrolled at RMTU, including the Veteran that is the subject of this decision, perpetuated a fraud scheme.

4.  The Veteran received VA educational benefits for courses that he did not attend.
 
5.  The charged indebtedness in the amount of $6,390.00 was validly created.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance benefits in the amount of $6,390.00 is valid.  38 U.S.C.A. §§ 3002, 3011 (West 2002); 38 C.F.R. §§ 21.7020, 21.7070, 21.7144, 21.7153 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002 & Supp. 2014) provides that VA will assist the claimant in obtaining evidence necessary to substantiate a claim. 

The VCAA and the implementing regulation do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2002).  

Under 38 U.S.C.A. § 5302, VA is required to notify a beneficiary who is the subject of overpayment proceedings of his or her right to apply for a waiver of overpayment and to describe the procedures for requesting such waiver of overpayment.  See 38 U.S.C.A. § 5302(a) (West 2014).  Having reviewed the record evidence, the Board finds that the Muskogee Education Center properly notified the Veteran in its August 2003 administrative decision of his right to apply for a waiver of overpayment and described the procedures for requesting waiver.  Id.  Thus, the Board finds that the Muskogee Education Center complied with the notice provisions governing waiver of overpayment claims, to the extent applicable.  

The Board additionally observes that the Veteran's attorney is also representing at least 29 other Veterans who were found to have overpayments as a result of the investigation described below, and the attorney has asked on several occasions to have all 30 claims consolidated in a manner similar to class action lawsuits.  However, the Board has no authority to consolidate appeals in this manner and the Veteran's attorney has been so advised.  38 U.S.C.A. § 7107 (West 2002).  Accordingly, this decision will address only the appeal of the Veteran listed on the title page.  The appeals of other Veterans represented by the Veteran's attorney will be the subject of separate Board decisions and will be based on the facts of each particular case in light of the applicable law and regulations.  

Pursuant to 38 C.F.R. § 20.1303 (2014), decisions of the Board are considered nonprecedential in nature.

The Veteran's representative has argued that VA's purported failure to provide him with copies of the compliance surveys and investigative reports discussed below was a violation of the VCAA.  The Veteran's representative has in fact been provided with redacted copies of these documents.  The representative has requested unredacted copies, but he was specifically advised by letters from the Freedom of Information Act (FOIA) Office at the RO that the names of Veterans and witnesses in those documents were being withheld under the exemptions set forth in 38 U.S.C.A. §§ 552(b)(3), 5701(f) (regarding names of Veterans) and 38 U.S.C.A. § 552(b)(7) (regarding names of witnesses).  The RO's letter advised the representative that if he disagrees with the decision to provide only redacted copies of these documents he should appeal to the VA Office of General Counsel. 

The Board finds that the Veteran is not prejudiced by VA's decision to provide only redacted copies, as he and his attorney are aware that the individuals interviewed during the course of the investigation included staff members, faculty, and students of RMTU and the Veteran's representative has submitted lay statements from individuals at RMTU as well as from the individual Veterans he represents in support of the Veteran's claim.  As to those Veterans involved in the investigation who are not represented by the Veteran's representative, VA is precluded under the Privacy Act from revealing their identities or other personal information.

The Veteran's attorney has also specifically requested that VA subpoena all individuals involved in the investigation, including both witnesses and VA employees, so that he may question them, and he has objected to VA's reliance on the interviews conducted at RMTU, asserting that they amount to "hearsay evidence." 

However, as noted in Flynn v. Brown, 6 Vet. App. 500, 503 (1994), the VA benefits claims system does not include such adversarial concepts as cross examination, best evidence rule, or hearsay evidence exclusion.  See also Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Certainly, the Board has a responsibility to weigh the credibility and probative value of testimony provided by the students and faculty at RMTU, just as it does any evidence provided by the Veteran that is the subject of this decision.  The Board will not reject such testimony solely on the basis that it is hearsay evidence. 

Additionally, the Board recognizes that, under 38 U.S.C.A. § 5711(a) (West 2002), VA has the authority to "(1) issue subpoenas for and compel the attendance of witnesses within a radius of 100 miles from the place of hearing...[and] (4) aid claimants in the preparation and presentation of claims."  However, in 38 C.F.R. § 20.711 (2014), the Secretary has defined the scope of this subpoena power to include compelling the attendance of witnesses within a radius of 100 miles from the place of hearing, and to aid in the production of "tangible evidence."  The regulation does not contemplate issuing subpoenas to allow witnesses to be questioned outside of the context of a personal hearing, and even then, the individual must reside within a 100-mile radius of the hearing.  

Furthermore, the regulation specifically provides that a subpoena will not be issued to compel the attendance of VA adjudicatory personnel.  38 C.F.R. § 20.711(a) (2014).  In this instance, the Veteran's representative has requested subpoenas outside the scope of the situations contemplated by the applicable regulation.

In consideration of the foregoing, the Board finds that this case is ready for appellate review.

II.  Whether the Overpayment of Educational Assistance Benefits in the Amount of $6,390.00 was Properly Created

The Veteran has been charged with indebtedness to VA in the amount of $6,390.00.  This amount represents payment received for Chapter 30 Education Benefits for the period of November 4, 2002 through June 6, 2003.  Throughout this period, the Office of Campus Registrar of RMTU submitted numerous certificates verifying the Veteran's enrollment at that school.  

The Veteran essentially contends that because he was not specifically named as a participant in the fraudulent scheme uncovered at RMTU, where all 60 Veteran students enrolled in 2002-2003 were paid as full-time students but did not, in fact, regularly attend classes, he is entitled to waiver of overpayment.

Applicable Laws

VA will approve and will authorize payment of educational assistance for an individual's enrollment in any course or subject which a State approving agency has approved and which forms a part of a program of education as defined by 38 C.F.R. § 21.7020(b)(23).  38 U.S.C.A. § 3002(3); 38 C.F.R. § 21.7120.  A program of education, in pertinent part, is any unit course, subject, or combination of courses or subjects, which is pursued at an educational institution.  38 C.F.R. § 21.7020(b)(23).

In order to receive educational assistance for pursuit of program of education, an individual must maintain satisfactory attendance.  38 C.F.R. § 21.7153(c).  VA will discontinue educational assistance if the individual does not maintain satisfactory attendance.  Id.  Attendance is unsatisfactory if the individual does not attend according to the regularly prescribed standards of the educational institution in which he is enrolled.  Id.  The amount of overpayment of educational assistance paid to a Veteran constitutes a liability of that Veteran.  38 C.F.R. § 21.7144(b). 

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  However, if there is an indication of fraud, misrepresentation, or bad faith in the creation of the overpayment, waiver of the overpayment is automatically precluded and further analysis is not warranted.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 1.963, 1.965. 

The Court has defined bad faith as "a willful intention to seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) define bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit recognized that that Board has inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002). 

Moreover, the Court has held that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

In October 2002, the Veteran applied for VA educational assistance benefits.  Thereafter, also in October 2002, a VA Form 22-1999, Enrollment Certification, was received from RMTU.  This form indicated that the Veteran had enrolled full-time in a BAT program and that his semester lasted from November 4, 2002 to March 21, 2003.  In March 2003, a VA Form 22-1999b was received from RMTU, extending the end of the Veteran's enrollment to April 4, 2003.  In April 2003, a second VA Form 22-1999 was received from RMTU, indicating that the Veteran had enrolled full-time in a BAT program and that his new semester lasted from April 21, 2003 to June 6, 2003.  Each Enrollment Certification was signed by an official of RMTU.

The record reflects that the Veteran received basic educational assistance benefits for both of the semesters that he reported being enrolled at RMTU between November 4, 2002 and June 6, 2003 and the RO calculated the total amount of assistance benefits administered during this period as $6, 390.00.  See 38 U.S.C.A. § 3002.

During the first semester of the 2002-2003 school year, in October 2002, the RO in Manila conducted a routine on-site Education Compliance Survey at RMTU, performed while the students were on semester break.  The primary contact at RMTU for this survey was the Registrar Clerk, who made available the records of randomly selected students, which consisted of individual envelopes for each student containing personal interview forms, immigration papers, Certificates of Honorable Discharge, and records from previous or secondary schools.  No other documents such as school curriculum, enrollment forms, or adding/dropping of subject forms were found inside.  All of the records examined were found to have discrepancies.  

The October 2002 Education Compliance Survey Report determined that RMTU had failed to maintain accurate or complete records of enrollment for VA beneficiaries-students, and that significant discrepancies were found in the records that were reviewed.  For example, some students had no addresses listed other than P.O. Box addresses, and others had addresses at locations of such distance that it raised questions as to regular attendance at any of the campuses of RMTU.  Although no overpayments were found based on the available school records presented, it was noted that it may be necessary to conduct a more extensive compliance survey at a later date, including class checks to monitor actual class attendance of the students.  The school's Registrar was advised that VA reserves the right to conduct unannounced visits to check actual school attendance of the student-beneficiaries or take measures to help safeguard the integrity of the VA education program.

In February 2003, the RO in Manila conducted a more extensive Education Compliance Survey at RMTU during which the records of all Veteran-beneficiary students were reviewed.  The survey began at the San Marcelino Campus of RMTU and continued at the Porac Botolan Campus.  The survey involved interviews of RMTU staff as well as some students.  The Chancellor of RMTU reported that the Veteran students had established their own school club on campus called the U.S. Veteran Students Organization.  He indicated that they were allowed to have their own "Vet-Park" inside the campus where they often meet, and that they had donated several garbage bins located throughout the campus.  The compliance survey continued at the Registrar's office of the Porac Botolan Campus of RMTU, where additional student records were reviewed.  

A review of records showed significant discrepancies, including following: the absence of final grades for certain courses or for entire semesters; different signatures or penmanship appearing on certificates of registration (the staff of the university reported that sometimes students' wives or classmates filled out the forms on their behalf); and, indications that some students received credits consistent with only part-time enrollment even though they were receiving VA benefits for full-time enrollment.  Discrepancies were reportedly found in all 60 Veteran students' records. 

As a result of these findings, the Manila RO subsequently conducted a field investigation in May 2003 that involved eleven Manila employees, including 8 field investigators, the head of the Field Section, and two Educational Compliance Survey Specialists (ECSS's).  The investigators interviewed 39 individuals including RMTU administration officials, professors, Veteran students, and non-Veteran students.

The investigators determined that Veteran students were listed as enrolled at RMTU as full time students solely to collect VA benefits, but never really attended classes.  The Veterans would meet once a week at a location on campus and circulate attendance sheets for the various classes they were enrolled in and signed them.  The elected leader of the group would turn the sheets into the relevant professors.  Mid-term and final examinations were done collectively by a group of Veterans.  All the Veterans received passing grades.

In depositions, some instructors revealed that they did not personally verify the presence of the Veteran students in their classes but instead relied on attendance sheets regularly submitted by a representative of the Veteran students. Some of the instructors indicated that they did not know whether the Veteran students actually attended, and some admitted that they were aware of the fact that the Veteran students did not attend many classes.  Instructors also gave various reasons for the different treatment accorded Veteran students over non-Veteran students, such as language barriers, "humanitarian reasons," or the Veteran students already having advanced knowledge.  Some faculty members acknowledged that Veteran students were only expected to act as financiers by providing monetary assistance to complete projects while the non-Veteran students were expected to do the labor. 

Several faculty members and non-Veteran students reported that the non-Veteran students were stringently held to the requirement of reporting to class five days a week, but that Veteran students were not.  Some non-Veteran students complained of this fact, indicating that they would be penalized for not attending, while the Veteran students were still given passing grades in return for their donations.  For example, one non-Veteran student reported that he had never seen any of the Veteran students actually attending class over a two-year period, and another non-Veteran student admitted to having been "coached" to tell the VA investigators that the Veteran students had attended classes when, in fact, they had not.  One non-Veteran student indicated that he had seen Veteran students attending classes for only one month in the 2002-2003 semester and at no time since.  Some faculty members also admitted that they had been given cash incentives by the administration, which they were told came from donations by the Veteran students.

At the San Marcelino Campus, a meeting was held with the Veteran students in which they were invited to make statements under oath.  Several students became hostile, one accused VA of a "witch hunt," and another explained that they would only submit a joint written statement, and not offer testimony under oath.  In the written statement, which was signed by 17 Veteran students, they explained that the minimum attendance requirement was one hour of classroom instruction a week and/or three hours of laboratory time.  They also admitted that class leaders take the attendance by signature of each Veteran at the Veterans Park and delivered the attendance sheet to professors, at which time they were given the class assignments.

A Summary of Investigative Findings revealed the conclusions of the Manila RO investigation team.  It was determined that teachers at RMTU did not require Veteran students to regularly attend classes, but instead relied on class leaders to submit Attendance Sheets that contained the names of the Veterans students enrolled in the particular class.  Teachers apparently relied solely on these Attendance Sheets to assess the students' attendance, and, in fact, did not really know whether their Veteran students were even present on campus.  All they knew and saw as to the Veteran students' attendance was when they observed Veteran students gathering at Vet-Park.  The Veteran students gave material and financial "help" to the school, and, in return, were accorded favorable treatment in violation of the Approval Agreement that the school had made with VA. 

The scheme was found to have been happening for decades with one teacher disclosing that Veteran students had been enjoying the arrangement since that teacher had started in 1989.  Most teachers, staff, and non-Veteran students admitted that the Veteran students had not been attending classes, which was contrary to the insistent claims of the Veteran students that they had been doing so.  Of the 60 VA students investigated, 4 had evaded contact; 18 were not found at their addresses of record; 2 refused to provide sworn statements; 3 were merely interviewed; 17 provided joint (group) statements; 1 refused to be interviewed; and, 15 gave depositions tending to confirm the statements provided by the non-VA deponents. 

Following this investigation, in June 2003, a recommendation was sent to the Muskogee RO to create overpayments for each of the 60 Veterans who was the subject of the investigation.  Based on the results of the compliance survey, the RO established overpayments for a number of Veterans, including the Veteran whose appeal is considered herein.  Based on the indications of fraud in the compliance survey, the RO referred the case for review to VA's Office of the Inspector General (OIG).

In February 2004, an agent of the Criminal Investigation Division of the VA OIG in San Francisco, California, completed a report regarding his review of the situation at RMTU.  The agent explained that his analysis was based on an extensive review of the documentation detailing interviews conducted by the Manila RO, correspondence sent by the Veterans, a review of files at the Muskogee RO, and interviews of various VA officials and other individuals.  The agent further explained that his review was also based on 14 years of experience as a Special Agent with the OIG, some of which has been as a Resident Agent in Charge.  The agent noted that he had extensive training in conducting fraud investigations, and has worked extensively in the Philippines on VA-related investigations. 

The agent concluded that all 60 Veterans who had attended RMTU committed fraud, and it was his recommendation that all administrative action be taken to recover monetary damages suffered by VA and to forfeit the benefits of the involved Veterans.  However, based on the complexities and expense of prosecuting individuals in the Philippines, the OIG decided not to proceed with a criminal investigation of the matter.

The OIG agent explained that the evidence of all 60 Veterans' guilt included the following: the testimony of 13 professors/instructors, plus the Dean of Agricultural Technology, who indicated that the Veterans never attended classes; the testimony of seven non-Veteran students, and one Veteran student who was not involved in the scheme, all of whom indicated that the Veterans did not attend classes; and, the testimony of non-Veteran students who indicated that the Veterans began attending classes regularly after the onset of the investigation by the Manila RO.  The agent also pointed to the joint statement signed by 17 of the Veteran students in which they asserted that they met the minimum requirement of 1 hour of classroom instruction per week and/or 3 hours of laboratory time for each subject.  The agent found that this statement was clearly contrary to the testimony provided by instructors and fellow students, but is indicative of their knowledge that classroom attendance was required.

In May 2004, the Veteran's representative submitted a letter on behalf of the Veteran plus numerous other Veterans asserting that Mr. DBB, the Education Liaison Representative (ELR) employed by the Manila RO, had solicited bribes by Veterans who were studying at RMTU, and when the bribes was not forthcoming Mr. DBB had retaliated by launching an abusive investigation by 10 agents who employed harassing tactics not sanctioned by VA Manual M21-1, Part VIII, Section 1, Chapter 5 (VA Policy and Procedures in the Field).  The Veteran's attorney also asserted that in launching the investigations in February 2003 and May 2003, Mr. DBB was acting outside the scope of his jurisdiction as an ELR.

The Veteran's representative has also submitted a letter asserting that VA Manual M22-4, Part IV, Chapter 5 (Unsatisfactory Attendance, Progress of Conduct), subsection (b) (Termination for Unsatisfactory Attendance, Progress of Conduct) requires that educational benefits being paid to a student must be discontinued if the student's attendance, progress or conduct is unsatisfactory "according to the regularly prescribed standards and practices of the educational institution."  The representative argued that the Veteran had not been shown to have unsatisfactory attendance under the standards and practices of RMTU, and that if RMTU had submitted false attendance reports to VA then restitution to VA should be made by RMTU, not by the individual Veteran students.

The Special Agent in Charge of the VA OIG Western Field Office (in Los Angeles, California) issued a letter in December 2004 addressing allegations of a bribe solicitation by VA Educational Compliance Survey Specialist DBB.  The letter states that the OIG had investigated RMTU and had determined that there was an overwhelming amount of evidence indicating that the Veteran students at RMTU had for years engaged in a fraudulent scheme against VA to certify they had attended classes that in fact they had not; this resulted in a loss to VA of $1.3 million.  The same individuals initiated the allegations of solicitation of bribery by DBB, but those individuals have a strong motivation to discredit the VA investigators who uncovered the fraudulent scheme.  Also, DBB was the lead investigator of the educational benefits scheme at RMTU because as the Educational Compliance Survey Specialist he had first uncovered evidence of that scheme, but despite appearances to the contrary DBB was not personally in charge of any of the VA investigators and did not have authority over the outcome of the investigation.  The Special Agent in Charge concluded that the allegations lacked credibility and had been put forward in an attempt to obscure the issues and deflated the guilt of the involved Veterans. 

Among other documents, the Veteran has submitted a copy of his official transcript of record from RMTU, and an August 2003 Certification which reads that the Veteran was officially enrolled during the second semester and summer of school year 2002-2003, signed by the campus registrar.  As noted previously, the evidence of record also includes Enrollment Certifications signed by officials at RMTU.

Furthermore, the Veteran's attorney submitted sworn statements, dated in March 2005 and executed by faculty members of RMTU.  The deponents consisted of the then-current Chancellor and the then-current Dean, both of whom were also instructors, as well as seven persons listed as instructors.  The nine deponents all endorsed that they would never misreport a student's attendance or provide a course grade to a student who had not attended class, and they endorsed that the Veterans attended class each day when they were required to do so.  Some of the deponents asserted that the VA investigators who performed the investigation the spring of 2003 threatened the deponents with loss of their teaching credentials if they did not cooperate with the investigation by signing pre-printed admissions they were handed by the investigators

Finally, the Veteran's representative has submitted a number of arguments to the Board asserting clear and unmistakable error (CUE) in numerous instances: on the part of the Manila RO in performing a surprise compliance survey shortly after a "routine" survey in February 2003; VA's initiation of a VA OIG investigation, the results of which were reported in February 2004, to retroactively support an overpayment that had been created by the RO several months earlier; on the part of the Board's previous decision affording evidentiary weight to the VA OIG investigation memorandum even though such investigation was not listed in the OIG's semiannual reports to Congress; on part of the Board by previously upholding the RO's creation of overpayment based on allegation that the Veteran had bribed an instructor for a passing grade; on part of VA in that other Veterans who previously attended RMTU during the period 1995 through May 2003 had not been subject to creation of overpayments; on part of the Board by upholding the VA OIG's refusal to investigate allegations that the May 2003 education compliance survey was "outcome determinative" because it was retaliation for refusal to pay an annual bribe to VA employees; on part of the Board in failing to determine whether the May 2003 education compliance survey was lawfully implemented; on part of the RO for failing to apply the benefit-of-the-doubt rule. 

The Veteran's attorney has also asserted at various points throughout the appeal that the Compliance Survey in May 2003 constituted a breach of VA's standing contract with RMTU; that the RO's creation of an "overpayment" constitutes a due process and equal protection violation of the Fifth Amendment to the United States Constitution; by upholding the RO's refusal to provide the Veteran with copies of the compliance surveys and June 2003 report the Board has committed due process and equal protection violations of the United States Constitution. 

The Veteran's attorney has also asserted that the RO had violated all applicable statutes and regulations, including the United States Constitution, by refusing to allow the Veteran or the representative to see the Veteran's case file before authorizing recoupment of the overpayment from the Veteran's federal payments and that the February 2004 OIG report cannot be afforded the probative value of an OIG field examination since it essentially adopted and endorsed the result of an earlier Compliance Survey by the RO (which the representative insists was illegal and "retaliatory"). Finally, the Veteran's representative argues the attendance standards and record-keeping requirements cited in the overpayments were contrary to the longstanding contract between RMTU and VA in existence since 1998.

Analysis

The Veteran is challenging the validity of the overpayment in the amount of $6,390.00.  He essentially contends that he regularly attended classes at RMTU, and that he never intended or took action to defraud the government by receiving educational assistance benefits to which he was not entitled.

After careful consideration of the evidence as a whole, the Board affords more probative weight to the investigative findings and the evidence in support of such findings than the evidence provided by the Veteran in support of his claim.  The Board has "the authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1447, 1481 (Fed. Cir. 1997). 

As discussed in detail above, investigations conducted by the Manila RO and the VA OIG in San Francisco revealed that all 60 Veterans attending RMTU, including the Veteran who is the present Appellant, were part of a scheme whereby they received passing grades in return for providing monetary donations and other gifts to the school, even though they did not regularly attend classes.  As determined by the OIG, this scheme was intended to allow the Veterans to continue to receive VA educational assistance benefits based on their enrollment at RMTU.  The evidence of this scheme includes the testimony of professors and instructors, who indicated that the Veterans never attended classes and were receiving passing grades in return for their donations; and the testimony of non-Veteran students, who also indicated that the Veterans did not attend classes, but still received course credit in return for their donations. 

Although the Veteran has asserted that he did, in fact, attend courses at RMTU, the Board finds that these assertions lack credibility, in light of the testimony provided by the faculty members and non-Veteran students at that school, and the findings of both the Manila RO and OIG.  In the evaluation of evidence, VA adjudicators may properly consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Pond v. West, 12 Vet. App. 341, 345 ((1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board particularly notes the Veteran's contentions that he was not specifically named and that he did in fact, attend classes regularly.  It is clear from the findings of the Manila RO and the OIG that the practice of Veteran students not having to attend classes was widely known and had been routine practice for many years at that school, to the point where Veterans who attended class were intimidated by Veterans who did not.  In regard to the depositions from Veteran students and RMTU faculty supporting the Veteran's contentions, the Board finds that such depositions are tainted by self-interest in that the other Veteran students have monetary interest in restoration of the money subject to overpayment while the RMTU faculty members have monetary interest in restoration of RMTU to VA-approved status.  Further, as noted below, the depositions of RMTU faculty are internally inconsistent with earlier statements made by the same faculty members.

Pertinent to the March 2014 memorandum decision, the Board, as the finder of fact, specifically finds that the Veteran who is the Appellant in this case was a participant in the fraudulent scheme perpetrated at RTMU.  In this regard, the Board notes that the Veteran's transcript indicates that the Veteran took Postharvest Technology I during the summer semester of the 2003 school year.  A deposition with the instructor for this course states that non-VA students were required to attend classes regularly and their attendance was checked, but that the VA students were not strictly required to attend their classes.  The teacher for this class stated that VA student in his class sometimes

"would just show up once a week or would not even show up for weeks.  I just put in my class attendance that they were present.....For technical subjects like....Postharvest...which have laboratory requirements, students are divided into groups and each group is given [a] certain project to accomplish.  Usually, the VA student would just act as financiers by [ ] providing the monetary assistance for the completion of the project while the non-VA students do the labor.  In such case[s], they receive equal grades.

I do not think [the VA students] are violating the school's class attendance policy because it is a common practice in the school to give these VA students some kind of special consideration."

Similar statements were given by teachers who taught Agricultural Mechanics, Swine Production, Horticultural Crops Production Management, Farm Business Management, and Soil Management and Conservation.  All of the teachers worked at the San Marcelino campus and taught classes that are listed on the Veteran's transcript.  All of the teachers indicated that the Veterans in their classes were not required to attend class on a regular basis, were not graded in the same manner as non-Veteran students, and were given consideration for course work, grades, and/or credit due to financial contributions to RMTU.

The Veteran's attorney has asserted that because the Veteran is not named specifically in the compliance survey prepared by VA education officials at the Manila RO or in the OIG memorandum, he cannot be considered a participant in the fraudulent scheme.  This assertion is incorrect because the evidence clearly demonstrated that the Veteran was a participant.

In a Memorandum dated on February 24, 2003, the Resident Agent in Charge, San Francisco Resident Agency, VA OIG, Criminal Investigations Division ("OIG Resident Agent"), informed the Muskogee Education Center that all 60 Veterans enrolled at RMTU, including the Veteran in this appeal, had committed fraud against VA because all of these Veterans had received VA education benefits as full-time students but had not attended classes at RMTU.  The OIG Resident Agent stated:

"My review is based on an extensive review of documentation detailing the interviews conducted by the Manila VARO, correspondence sent in by the Veterans, a review of files at Muskogee [Education Center], and interviews of various VA officials and other individuals.  My review is also based upon my fourteen years of experience as a Special Agent with the VA [OIG], seven of which have been spent as a Resident Agent in Charge.  In addition, I have extensive training in conducting fraud investigations.  I have also worked extensively in the Philippines on VA related investigations.  Based on this review, it is my opinion that fraud was committed by these Veterans against the VA."

See Memorandum dated February 24, 2003, at pp. 1 (emphasis added).  The OIG Resident Agent noted that the ECS had reviewed documentation at RMTU of "all 60 Veterans students.  Discrepancies were found in all 60 records."  Id., at pp. 2 (emphasis added).  The OIG Resident Agent then noted that, based on the fraud uncovered by RO personnel, overpayments were created for all 60 Veteran students at RMTU and VA's approval of RMTU as an educational institution had been revoked.  The OIG Resident Agent stated:

"The essence of the scheme was that Veteran students were listed as enrolled at RMTU, as full time students, solely to collect the VA benefits.  They never really attended classes.  The Veterans would meet once a week at a location on campus...At that time they would circulate attendance sheets for the various classes they were enrolled in and sign them."  

Id.  

The OIG Resident Agent stated that all of the Veteran students were enrolled in the same degree programs at RMTU.  The OIG Resident Agent then discussed the evidence of the Veterans' guilt in participating in this fraudulent scheme in detail, noting that interviews conducted by Manila RO personnel with 13 professors and an academic dean at RMTU all "indicated that Veterans never attended class."  This information was buttressed by other interviews with 7 non-Veteran students and 1 Veteran student "not involved in this scheme," in which all of these RMTU students "indicated that the Veterans did not attend classes."  Id., at pp. 3.  The OIG Resident Agent also noted that Veteran students at RMTU "began attending classes regularly after the onset of the investigation by the Manila VARO Field Section personnel."  Id.

To the extent that the OIG memorandum does not name the Veteran specifically as a participant in the fraudulent scheme involving payment of education benefits at RMTU that was uncovered in 2003, the fact remains that the OIG Resident Agent clearly stated in the memorandum that "all" 60 Veteran students, including the Veteran in this appeal, who were enrolled at RMTU during 2002-2003 participated in this fraudulent scheme.  The Board notes in this regard that "all" is defined variously as "the whole number amount, or quantity of...every...each and every one."  See WEBSTER'S II NEW RIVERSIDE UNIVERSITY DICTIONARY 93 (1994).  Thus, the Board finds that the attorney's argument on this issue is without merit.

The Veteran and his attorney have pointed to various documentation from RMTU in support of his appeal, including Enrollment Certifications and a transcript of passing grades.  However, it was implicit in the activity discovered by the Manila RO, and later confirmed by the VA OIG, that the Veteran students at RMTU received course credit in return for the donations and gifts that they provided the school.  Certainly, it is clear that RMTU routinely confirmed to the RO that these students were enrolled, attending classes, and receiving passing grades.  Documentation to that effect, such as transcripts or enrollment certifications, in no way contradicts the findings of the Manila RO or the OIG, and the Board finds it to be of no probative value.

The Board will address the various allegations made by the Veteran's representative that the Compliance Surveys were somehow unfair or outside the bounds of VA's contract with the school.  The record shows that the October 2002 Education Compliance Survey Report was in all respects a routine survey that was performed while the students were on break, but the survey uncovered discrepancies warranting further investigation.  At that time, the school Registrar was specifically advised that VA reserved the right to conduct unannounced visits to check actual school attendance of the student-beneficiaries or take measures to help safeguard the integrity of the VA education program.  Thereafter, the February 2003 Compliance Survey revealed serious deficiencies, and in April 2003, the school was sent a letter advising that a formal investigation would be performed the following month; the notice gave detailed notice of how the investigation would be performed and who would be interviewed.  The investigation was thereupon performed in May 2003.  The Board finds nothing in the sequence of these Compliance Surveys and inspections that serves to invalidate the probative value of the findings therein.

In order to discredit the conduct of the Compliance Survey, the Veteran's representative submitted statements from nine RMTU faculty in March 2005 that essentially state that they never gave Veterans credit for class work not performed and that Veterans were required to attend all classes.  However, eight of those faculty members gave different answers during deposition in May 2003.  For example, in May 2003, EM stated that Veterans were not required to attend classes regularly; RR and AF stated that Veterans and non-Veterans were segregated at RMTU and that Veterans did course assignments by take-home rather than by attending class; MP stated she would seldom see Veteran students; NM stated that Veterans only needed to share or contribute to project expenses; DP stated he would give Veterans the option to stay for class lecture or to depart, and that Veterans usually chose to depart; AF acknowledged "different standards" for VA students; and, TDR stated he did not require VA students to attend class, at the direction of the Dean.  These statements are directly inconsistent with depositions made by the same deponents in March 2005.  The Board concludes that the depositions dated in March 2005, being internally and externally inconsistent with the other depositions of record, are not credible. 

The Veteran's representative has maintained that the February 2004 OIG report should not be considered because it was conducted "ex post facto" of the July 2003 creation of the overpayment.  The Board disagrees.  The overpayment was created specifically as a result of the Compliance Survey in May 2003.  By attacking the circumstances and credibility of that Compliance Survey, the representative has opened the door to consideration of the February 2004 OIG report, which discussed the circumstances in which the Compliance Survey was conducted and the validity of the conclusions drawn therein.  Although the representative hints that the RO solicited the OIG report to bolster its own case, the evidence shows that the RO referred the case to the OIG to consider whether criminal charges for fraud should be pursued.  There is no indication of any impropriety in the RO's referral of the case to the OIG. 

In order to discredit the OIG report, the Veteran's representative submitted two copies of the VA OIG Semiannual Report to Congress, in which the investigation is not cited.  The evident intent of the representative is to demonstrate that no OIG investigation ever happened.  However, the OIG Semiannual Reports cite the results of criminal cases handled by OIG.  In the case against students at RMTU, a decision was made to not pursue criminal charges due to the difficulty in pursuing prosecution in the Philippines.  Given that criminal charges were not brought, the absence of the investigation from the OIG Semiannual Reports is not surprising and does not discredit the findings of that report. 

The Veteran's representative recently asserted that the February 2004 OIG report cannot be afforded the probative value of an OIG field examination since it essentially adopted and endorsed the result of an earlier Compliance Survey by the RO.  The Board disagrees.  The February 2004 OIG report clearly details that the OIG findings were based in large part, but not exclusively, on the results of the earlier RO compliance audits in October 2002 and February 2003; the Resident Agent in Charge detailed the reasons he accepted the validity of those compliance audits.  The question of whether the OIG conducted a field examination under its own auspices is irrelevant to the probative value afforded by the Board to the February 2004 OIG report.

The Board recognizes that the Veteran's attorney has cited to the provisions of 38 C.F.R. § 21.7153(c), which defines "satisfactory attendance" on the part of a beneficiary as meeting the regularly prescribed standards of the educational institution in which he is enrolled and essentially argues that, because the school accepted the Veteran's attendance as adequate, VA is obligated to do so regardless of the frequency of his actual attendance. 

However, as discussed in detail above, there is persuasive testimony of record from faculty members and non-Veteran students at RMTU that the Veteran students were not being held to the same standards of attendance or class participation that the non-Veteran students were, and that this was due to the donations made to the school by the Veteran students.  Under these circumstances, it cannot be said that the Veteran students were meeting the regularly prescribed standards of RMTU as contemplated by 38 C.F.R. § 21.7153(c).

Furthermore, it is implicit in all of the statutes and regulations dealing with the administration of Chapter 30 benefits that a Veteran beneficiary be pursuing a meaningful program of education in exchange for his VA benefits.  As noted, the activity discovered by the Manila RO involved beneficiaries who received course credit and passing grades without having to attend classes or otherwise participate in class in return for monetary donations and other gifts they made to the university.  It is difficult for the Board to imagine any argument that could justify this process as being consistent with the purpose of Chapter 30 benefits.  In the Board's opinion, the school's complicity does not in any way mitigate the actions of the Veteran in participating or going along with this activity. 

The Board has also considered the assertion by the Veteran's attorney that one or more of the employees of the Manila RO insinuated to the Veteran students and faculty of RMTU that they were open to bribes, and that it was only the failure to pay such bribes that resulted in the findings of the RO's investigation.  In support of this assertion, he has submitted statements from several of the Veteran students who were the subject of the investigation at RMTU.  Certainly, such allegations are troubling.

However, the only evidence suggesting that RO employees undertook such conduct apparently are the assertions of the attorney's clients.  Their credibility must be weighed against the numerous depositions from faculty members and non-Veteran students indicating that the Veteran students did not attend classes, and both the Manila RO and the OIG in San Francisco made the specific findings of fraud.  It is difficult to imagine that a failure to accept bribery offers from Manila RO employees could have resulted in the fabrication of the substantial amount of evidence obtained by that RO of the scheme that apparently existed in RMTU. 

Furthermore, the depositions and other documents created as a result of their investigation were independently reviewed by the OIG in San Francisco, as well as statements of the Veteran students.  The OIG specifically found that fraud had occurred at RMTU.  It seems extremely unlikely that the employees of the Manila RO could have fabricated the testimony of the faculty members and students at RMTU who reported that the Veterans were allowed to pass classes without attending in exchange for gifts, and it also seems equally unlikely that the faculty members or students at RMTU would testify to such if the practice was not actually occurring.  There seems to be no motivation for either faculty or non-Veteran students to lie about such an arrangement if it did not, in fact, exist.

The Veteran's representative has made other arguments regarding the manner in which the overpayments were discovered, but these clearly do not accurately reflect the actions of the Manila RO.  For example, the representative argues that the October 2002 and February 2003 compliance reports had revealed the attendance of the Veterans at RMTU to be satisfactory, and that no basis for an overpayment was found.  The representative indicated that it was only in May 2003 that the Veterans were found to have not attended; the representative complained that the same VA personnel were involved in all investigations, and that it did not make sense that they would "all of a sudden" find that the students were not attending.

However, the Board finds the representative's argument to be a mischaracterization of the results of the October 2002 and February 2003 compliance surveys.  The October 2002 survey did not result in a specific finding that the Veterans were failing to attend classes, but neither did the survey affirmatively find that they were attending classes, as the representative has claimed.  In fact, that survey revealed significant discrepancies in of each of the files that were reviewed, and the investigators specifically noted that the addresses of several of those Veterans raised a question as to whether they could practically be attending classes on a regular basis.  Further discrepancies were found in all 60 Veterans' records in February 2003, and the investigators again expressed concern that the Veterans may not be attending classes.  It was based on these discrepancies that the more detailed investigation was conducted in May 2003.

Thus, while the October 2002 and February 2003 compliance surveys did not yield enough information for the Manila RO to yet conclusively determine that overpayments were due, the RO investigators had discovered enough discrepancies in the files to raise questions as to whether the Veterans had been attending classes.  For this reason, the Board finds that it is clearly disingenuous for the representative to assert that the RO affirmatively found during those earlier surveys that the students were attending, or to claim that the RO personnel "all of sudden" found in May 2003 that the students were not attending.

The Veteran's representative recently submitted arguments asserting that VA had violated various "due process" and "equal protection" guarantees afforded the Veteran under the U.S. Constitution.  These assertions are generally puffery and do not cite any specific due process or equal protection violation to which the Board can respond.  The representative did assert that there was an "equal protection" violation inherent in that the Veteran (and the representative's other clients) were effectively punished for participation in a conspiracy to defraud VA while earlier beneficiaries, who were no longer students, were not punished. The Board can find no "equal protection" violation when all the active members of an ongoing conspiracy are equally punished.  The record shows that a determination was made at the time that it would not be feasible to pursue criminal charges in the Philippines, so overpayments were properly created against current beneficiaries while previous participants were spared. 

Similarly, the Veteran's representative cited as a "due process" violation that VA had approved withholding of the amount of the overpayment from Federal benefits (such as military retirement) prior to adjudication of the appeal.  The Board simply notes that VA procedures require the RO to initiate recoupment of overpayments immediately, unless a waiver of overpayment is granted.  The Board is required to apply the existing statutes and their implementing regulations as written; if the Veteran asserts a legal challenge against an existing statute or regulation his redress is not before the Board. 

The Veteran's representative has complained that the student attendance and record-keeping requirements being enforced by the overpayment action are contrary to a longstanding agreement between VA and RMTU.  The evidence of record shows that the original name for RMTU was Zambales National Agricultural School, which had a strict attendance policy and agreed in its 1976 contract with VA to maintain exact attendance and progress records.  The school was subsequently renamed Western Luzon Agricultural College, with which VA signed an agreement in 1989 (cited by the Veteran's representative) committing the school to a less-stringent policy of keeping "adequate" records and requiring at least one hour per week of in-seat classroom attendance and/or three hours per week of laboratory attendance for each hour of VA benefits certified.  The school name was later changed to RMTU.  The Board can find nothing in the overpayment action that is inconsistent with the 1989 agreement.  The Compliance Surveys demonstrate that the records being kept on attendance of VA students was not "adequate" by any stretch of the imagination (school officials were unable to produce attendance records when asked to do so), and that Veteran students were effectually excused from any in-seat classroom attendance or laboratory work whatsoever.  Thus, even by the loose standards of the 1989 agreement, the overpayment action on appeal was thoroughly justified. 

The Veteran's representative recently alleged CUE in a number of actions by the RO (alleging, for example, CUE in the conduct of the investigation) and CUE by the Board (in its prior decision).  A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office or decision by the Board.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  The RO's decision is on appeal and not yet final, so there is no CUE issue raised on appeal for the Board to consider.  See Link v. West, 12 Vet. App. 39, 45 (1998).

In consideration of the foregoing, the Board finds that the preponderance of the evidence weighs against the Veteran's claim as it is clear that Veteran students were given preferential treatment at RMTU due to the financial benefits bestowed upon the institution and the Veteran was not required to participate in his classes as a regular student to receive passing grades in classes for which he was enrolled for the periods relevant to the current appeal.  The Board further finds that, the evidence shows the Veteran was a participant in a massive fraud against VA committed by all 60 Veteran students enrolled at RMTU during 2002-2003 and he did not regularly attend classes at this facility during this time period.  Because the record evidence indicates that the Veteran was paid $6,390.00 in VA education benefits under chapter 30 for the period of time from November 4, 2002 to June 6, 2003 and because he was a participant in a fraud against VA involving payment of education benefits to Veteran students at RMTU during this time period, the Board concludes that the educational debt was validly created.  See Schaper, 1 Vet. App. at 430; see also 38 U.S.C.A. § 5302 and 38 C.F.R. § 1.962.

In reaching the above conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b) , the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert, 1 Vet. App. 49 (1990). 


ORDER

An overpayment of educational assistance benefits in the amount of $6,390.00 was properly created.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


